DETAILED ACTION
In view of the pre-appeal brief filed on 02/06/2022, PROSECUTION IS HEREBY REOPENED.  The examiner withdraws the finality of the previous Office action and modifies rejections established in the previous Office action as set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LYLE ALEXANDER/           Supervisory Patent Examiner, Art Unit 1797                                                                                                                                                                                             


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,254,262. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the currently patented claims expressly recite the similar subject matter, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ both device and methods, as recited in both sets of claims.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (US 2010/0243480)(Jiang).
Regarding claim 1, Jiang discloses a hydrogen sulfide (H2S) detecting apparatus (abstract) comprising:
a single reaction chamber (flow path 58 within housing member 42) defining a first volume (Fig. 2-3, par [ [0032]);
a single trapping chamber fixedly attached to and positioned adjacent to the reaction chamber, the trapping chamber defining a second volume (space 94 beneath the underside of the membrane 82 and the top of the electrode assembly) (Fig. 3, par [0036]); and
an H2S-permeable membrane (82) positioned between and separating the reaction chamber and the of trapping chamber (Fig. 3, par [0034]);
wherein the first volume (flow path 58) is greater than the second volume (space 94) (Fig. 3).
Regarding claim 16, Jiang discloses that wherein the membrane is permeable to H2S, but substantially impermeable to HS- (par [0034]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2-11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2010/0243480)(Jiang).
Regarding claim 2, Jiang discloses a hydrogen sulfide (H2S) detecting apparatus (abstract) comprising:
a single reaction chamber (flow path 58 within housing member 42) defining a first volume (Fig. 2-3, par [ [0032]);
a single trapping chamber fixedly attached to and positioned adjacent to the reaction chamber, the trapping chamber defining a second volume (space 94 beneath the underside of the membrane 82 and the top of the electrode assembly) (Fig. 3, par [0033]); and
an H2S-permeable membrane (82) positioned between and separating the reaction chamber and the of trapping chamber (Fig. 3, par [0034]);
wherein the first volume (flow path 58) is greater than the second volume (space 94) (Fig. 3).
Jiang does not specifically disclose that wherein the first volume being between 4 and 7 times as large as the second volume. However, since the volume of the chamber affects the operation of the detection, it would have been obvious to one of ordinary skill in the art to optimize the volume of the reaction chamber and trapping chamber by routine experimentation.
The court held that “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456 (Fed. Cir. 1955). In this case, the general conditions of the claim 2 are discloses in Jiang, it is not inventive to discover the optimum or workable ranges of the volume ratio by routine experimentation.
Regarding claim 3, Jiang discloses that that wherein the reaction chamber is substantially defined by an interior of walls of a base (42) and the membrane (82) (Fig. 3, par [0032]), the trapping chamber is defined by an interior of walls of the base (42) and the membrane (82) (Fig. 3, par [0033]. Here, Jiang teaches that the base and the lid form a single base. The base being divided into a base and a lid is merely a design of choices. Because forming a single piece of base does not change the function of the reaction chamber and the function of the trapping chamber.
Regarding claim 4, Jiang discloses that the apparatus further comprising a deposit passage to access and deposit a sample into the reaction chamber, the
deposit passage one of extending from the walls of the base and being defined by a bore in the walls of the base (Fig. 3).
Regarding claim 5, Jiang discloses that apparatus further comprising a testing passage to access the testing trapping chamber (Fig. 3), the testing passage one of extending from the walls of the lid and being defined by a bore in the walls of the lid (Fig. 3).
Regarding claim 6, Jiang discloses that one of the base and the lid, the lid and the membrane, and the base, the lid, and the membrane being opaque (not transparent) (Fig. 2).
Regarding claims 7-8 and 11, Jiang discloses that the lid and the base are connected to form a single piece (Fig. 2-3). It is well known in the art to use ultrasonic welding to hermetically seal a lid and base to gain the advantages of creating a durable/hermetic seal. A removable fluid tight sealing lid is well known in the art to seal off  the contents of the testing passage until the lid is opened.
Regarding claims 9-10, it is well known in the art to provide more than one foot in opposite orientations to achieve the well-known and expected results of stabilization. 
Regarding claim 19, the lid defines an elevated spacing and a deposit passage extends substantially orthogonally to a plan defined by the membrane are merely a design of choices.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Levitt et al. (antioxidants & Redox Signal, 2011, IDS) (Levitt).
Regarding claim 12, Jiang does not specifically disclose that wherein the reaction chamber is preloaded with a buffer to make the reaction chamber environment acidic, with a pH below 6. However, Levitt discloses that wherein the reaction chamber is preloaded with a buffer to make the reaction chamber environment acidic, with a pH below 6 (acidification with trichloroacetic acid), in order to obtain H2S from acid-labile sulfide (page 375, par 0). At time of the filing it would have been obvious to one of ordinary skill in the art to preload the reaction chamber with a buffer to make the reaction chamber environment acidic, with a pH below 6, in order to measure acid-labile sulfide in the sample.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of  Zhang et al. (US 2009/0184005, IDS)(Zhang).
Regarding claim 13, Jiang does not specifically disclose that wherein the trapping chamber is preloaded with a buffer to make the trapping chamber environment basic, with a pH above 8. However, Zhang discloses that wherein the trapping chamber is preloaded with a buffer to make the trapping chamber environment basic, with a pH above 8 (par [0044]). Zhang teaches that the electrochemical reaction in the trapping chamber requires a pH above 8 (par [0044]). At time before the filing it would have been obvious to one of ordinary skill in the art to preload a buffer to make the trapping chamber environment basic, with a pH above 8, in order to detect H2S electrochemically.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Verscharen (US 7,282,081, IDS).
Regarding claim 14, Jiangdoes not specifically disclose that wherein an inner wall of the lid is concave and forms a conical recess into the inner wall of the lid, and the tip of the conical recess is circumferentially aligned with a center of the H2S permeable membrane. However, Verscharen discloses that wherein an inner wall of the lid is concave and forms a conical recess into the inner wall of the lid, and the tip of the conical recess is circumferentially aligned with a center of the H2S permeable membrane (Fig. 5). At time of the filing it would have been obvious to one of ordinary skill in the art to use concave lid and form a conical recess into the inner wall of the lid, and the tip of the conical recess is circumferentially aligned with a center of the H2S permeable membrane, in order to help H2S flow from the membrane.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Sawula et al. (Acta Biochimica Polonica, 2008, IDS) (Sawula).
Regarding claim 15, Jiang does not specifically disclose that wherein a fluorescent chemical that binds to HS- is preloaded into the trapping chamber. However, Sawula discloses that wherein a fluorescent chemical that binds to HS- is preloaded into the trapping chamber, in order to label the sulfide (page 122, par 2). At time of the filing it would have been obvious to one of ordinary skill in the art to preload fluorescent chemical into the trapping chamber, in order to label sulfide.
Claim 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Zhang and Sawula et al. (Acta Biochimica Polonica, 2008, IDS) (Sawula).
Regarding claim 17, Jiang does not specifically teach that wherein the trapping chamber contains a pH above 9 of a Tris base buffer containing one of 0. 1mM DTPA (Diethylenetriaminepentaacetic acid) and MBB (monobromobimane). However, Zhang discloses that wherein the trapping chamber contains a pH above 9 of a base buffer (par [0044]) containing 0.05 mM DTPA (Diethylenetriaminepentaacetic acid) (par [0047]) and the reaction chamber contains a buffer containing 0.05 mM DTPA (par [0047]). Zhang teaches that the electrochemical reaction in the trapping chamber requires a pH above 9 (par [0044]). At time before the filing it would have been obvious to one of ordinary skill in the art to preload a buffer to make the trapping chamber environment basic, with a pH above 9, in order to detect H2S electrochemically.
Jiang does not specifically disclose that the reaction chamber contains a pH below 3 of a phosphate buffer containing 0. 1mM DPTA. However, Zhang discloses that the reaction chamber contains a buffer containing 0.05 mM DTPA (par [0047]). Sawula discloses that the reaction chamber contains a pH below 3 of a phosphate buffer (page 121, par 1), in order to determine total sulfide in a sample (page 121, par 1). At time of the invention it would have been obvious to one of ordinary skill in the art to preload a pH below 3 of a phosphate buffer in the reaction chamber, in order to determine total sulfide in a sample.
Tris buffer is a common buffer for higher pH used in the art. It would have been obvious to one of ordinary skill in the art to optimize the concentration of DTPA by routine experimentation.
Regarding claim 18, Sawula discloses that wherein the reaction chamber further contains TCEP (Tris (2-carboxyethyl) phosphine hydrochloride) (page 122, par 2).
It would have been obvious to one of ordinary skill in the art to optimize the concentration of TCEP by routine experimentation.
Regarding claim 20, Jiang discloses a hydrogen sulfide (H2S) detecting apparatus (abstract) comprising:
a single reaction chamber (flow path 58 within housing member 42) defining a first volume (Fig. 2-3, par [ [0032]);
a single trapping chamber fixedly attached to and positioned adjacent to the reaction chamber, the trapping chamber defining a second volume (space 94 beneath the underside of the membrane 82 and the top of the electrode assembly) (Fig. 3, par [0033]); and
an H2S-permeable membrane (82) positioned between and separating the reaction chamber and the of trapping chamber (Fig. 3, par [0034]);
the reaction chamber is substantially defined by an interior of walls of a base (42) and the membrane (82) (Fig. 3, par [0032]);
the trapping chamber is defined by an interior of walls of the base (42) and the membrane (82) (Fig. 3, par [0033]);
a testing passage to access the trapping chamber, the testing passage one of extending from the walls of the base and being defined by a bore in the walls of the base (Fig. 3);
one of the base and the lid, the lid and the membrane, and the base, the lid, and the membrane being opaque (Fig. 2);
wherein the first volume (flow path 58) is greater than the second volume (space 94) (Fig. 3).
Jiang teaches that the base and the lid form a single base. The base being divided into a base and a lid is merely a design of choices. Because forming a single piece of base does not change the function of the reaction chamber and the function of the trapping chamber.
Jiang does not specifically disclose that trapping chamber contains a pH above 9 of a Tris base buffer containing one of 0.1mM DTPA (Diethylenetriaminepentaacetic acid) and MBB (monobromobimane). However, Zhang discloses that trapping chamber contains a pH above 9 of a base buffer (par [0044]) containing 0.05 mM DTPA (Diethylenetriaminepentaacetic acid) (par [0047]); the reaction chamber contains a buffer containing 0.05 mM DTPA (par [0047]).
Since the volume of the chamber affects the operation of the detection, it would have been obvious to one of ordinary skill in the art to optimize the volume of the reaction chamber and trapping chamber by routine experimentation.
Tris buffer is a common buffer used for higher pH in the art. It would have been obvious to one of ordinary skill in the art to optimize the concentration of DTPA by routine experimentation.
Having one or more feet extending from the base to stabilize the apparatus is conventional.
Jiang does not specifically disclose that the first volume being between 5 and 6 times as large as the second volume. However, since the volume of the chamber affects the operation of the detection, it would have been obvious to one of ordinary skill in the art to optimize the volume of the reaction chamber and trapping chamber by routine experimentation.
The court held that “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456 (Fed. Cir. 1955). In this case, the general conditions of the claim 20 are discloses in Jiang, it is not inventive to discover the optimum or workable ranges of the volume ratio by routine experimentation.
Jiang does not specifically teach that wherein the trapping chamber contains a pH above 9 of a Tris base buffer containing one of 0. 1mM DTPA (Diethylenetriaminepentaacetic acid) and MBB (monobromobimane). However, Zhang discloses that wherein the trapping chamber contains a pH above 9 of a base buffer (par [0044]) containing 0.05 mM DTPA (Diethylenetriaminepentaacetic acid) (par [0047]). Zhang teaches that the electrochemical reaction in the trapping chamber requires a pH above 9 (par [0044]). At time before the filing it would have been obvious to one of ordinary skill in the art to preload a buffer to make the trapping chamber environment basic, with a pH above 9, in order to detect H2S electrochemically.
Jiang does not specifically disclose that the reaction chamber contains a pH below 3 of a phosphate buffer containing 0.1mM DTPA. However, Zhang discloses that the reaction chamber contains a buffer containing 0.05 mM DTPA (par [0047]). Sawula discloses that the reaction chamber contains a pH below 3 of a phosphate buffer (page 121, par 1), in order to determine total sulfide in a sample (page 121, par 1). At time of the invention it would have been obvious to one of ordinary skill in the art to preload a pH below 3 of a phosphate buffer containing 0.1mM DTPA in the reaction chamber, in order to determine total sulfide in a sample.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797